 ALLIED MILLS, INC.369Accordingly, the Board will direct an election for the employees atthat location.29Upon the entire record the Board finds that all production andmaintenance employees at the Employer's plant 5, excluding truckdrivers, car lift operators, warehousemen, craters, stock clerks, time-keepers, production planners, material planners and schedulers, officeand clerical employees, watchmen, guards, foremen, and all super-visors as defined in the amended Act, constitute a unit appropriatefor purposes of collective bargaining within the meaning of Section9 (b) of the Act.30[Text of Direction of Election omitted from publication in thisvolume.]CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.29 See, for example,C. I. Brink, Incorporated,57 NLRB 477, in which the Board heldthat where an employer converted in part, for defense purposes,from its standard busi-ness to a new product, employees engaged in the latter work could comprise a'separatesingle-employer unit despite a history of multiemployer bargaining for the plant.SeealsoDemuthGlassWorks,Inc.,53 NLRB 451. Moreover,the Board has consistentlyheld that where a classification or craft group of employees exists only at one employer'splant, single-plant bargaining is appropriate as to those employees although the remainderof employer's personnel may be within a multiemployer bargaining group. SeeMembersof the California State Brewers Institute,Southern Division,90 NLRB 1747;PacificCoast Association of Pulp and Paper Manufacturers,94 NLRB 477.-89The parties agreed that timekeepers,production planners,material planners andschedulers should be excluded from the unit.As the record shows these employees donot share common working conditions and interests with the remainder of the plantforce, the Board concurs in this agreement.The parties agreed, and we find, that theEmployer'swatchmen are guards within the meaning of the Act and should be excluded.The UAW-CIO wished to exclude, and1 the AFL Intervenors wished, to include,foremenin the unit.As the record shows that all foremen at the plant have authority effectivelyto recommend with respect to hiring,suspension,layoff, recall, promotion,and dischargeof employees under their supervision,we find that the foremen are supervisors as definedin the Act,and exclude them from the unit.ALLIED MILLS,INC.andINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, TRUCKDRIVERS & HELPERSUNION, LOCALNo. 784, AFL, PETITIONER.CaseNo. 17-RC-1073.September24,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Eugene Hoffman,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.96 NLRB No. 54. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner and the Employer agree that a unit consisting ofall truck drivers, helpers, warehousemen, and general plant employees,excluding office and clerical employees, professional employees,guards, and supervisors as defined in the Act, is appropriate forthe purposes of collective bargaining.However, the Employercontends that all of its employees are not "employees" within themeaning of the Act, but are "agricultural laborers" over whom theBoard may not assert jurisdiction: In the alternative, the Employerof its employees are subject to the provisions of the Act because ofthe continuous nature of its operations. .At its plant in Cozad, Nebraska, which is the only plant involvedin this proceeding, the Employer is engaged in dehydrating greenalfalfa, processing sun-cured alfalfa into alfalfa meal, and manu-facturing animal feeds from alfalfa, corn, molasses, and other prod-ucts.The Employer is not engaged in the planting or cultivationof alfalfa, but purchases green alfalfa standing in the fields and sun-cured alfalfa standing in stacks or windrows on farmers' fields.TheBoard has previously held that the agricultural exemption does notapply to employees who work in a separate commercial establish-ment on commodities which are not grown by their own employerwhere such work materially changes the agricultural product toenhance its value.2Accordingly, we reject the Employer's conten-tion that all of its employees are "agricultural laborers" within themeaning of the Act.IAs in previous years, a rider to the Board's current Appropriation Act (Public Law134, 82d Cong,1st Sess., August 31, 1951)requires the Board to define agriculture asdefined in Section 3(f) of the Fair Labor Standards Act for the purpose of determiningwho are "agricultural laborers"within the meaning of Section 2(3) of the NationalLabor Relations Act2 Franklin Country Sugar Company,92 NLRB 1341 ;Imperial Garden Grocers,91NLRB 1034;Roberts Fig Company,88 NLRB 1150;Di Giorgio Fruit Corporation,80NLRB 853. ALLIED MILLS, INC.371There remains for consideration the status of employees classifiedas "cuttermen" and "loadermen." 3 Cuttermen operate the machineswhich mow the green alfalfa standing in fields "leased" by theEmployer.4The machines also chop up the alfalfa and blow it intotrucks for transportation to the Employer's plant, where it is putthrough a dehydrating process.The Employer also purchases sun-cured alfalfa as it stands in stacks or windrows on the farmers' fields.Loadermen operate tractors equipped with special forks which gathersuch sun-cured alfalfa and place it on the Employer's trucks.Section 3 (f) of the Fair Labor Standards Act, to which we arerequired to refer to the definition of agriculture,5 defines agricultureas follows :(f) "Agriculture" includes farming in all its branches andamong other things includes the . . . harvesting of any agri=cultural or horticultural commodities . . . and any practices .. .performed by a farmer or on a farm as an incident to or in con-junction with such farming operations, including preparationfor market, delivery to storage or to market or to carriers fortransportation to market.It is apparent that both cuttermen and loadermen are engaged inthe farming operation of harvesting alfalfa on a farmsThe recordin this case does not substantiate the Employer's alternative conten-tion that its operations are so continuous and integrated as to makethe work of cuttermen and loadermen an incident of the Employer'scommercial activities rather than an incident of farming operations.Accordingly, cuttermen and loadermen fall within the classificationof agricultural laborers and must, therefore, be excluded from theunit herein found appropriate.However, as described more fullybelow, it appears that at various times cuttermen and loadermen areassigned to work at the Employer's plant.They are included in theunit and may be represented by the Petitioner if successful in the elec-tion hereinafter directed, for time spent in such nonagriculturalwork.'8As stated above, the Employer contends that, if all of its employees are not agri-cultural laborers,all of its employees are subject to the provisions of the Act.However,the Board's jurisdiction must be determined in accordance with the provisions of theAct and not by the positions taken by the partiesCf.PacificMetals Company, Ltd,91NLRB 696.4 Although the agreements made with the farmers who cultivate the alfalfa are describedas leases,it appears that the Employer does not perform any operations on such "leased"land other than the moving and cutting described above.5 See footnote1, supra.6 See Wage Hour Div, Interpretative Bulletin No 14, August 21, 1939,pars 5 (a) and11The Board has excluded as agricultural laborers employees engaged in operationssimilar to those performed by loadermenSeeL T Malone,94 NLRB 1016 (operators ofmechanical loaders,field bugs,and silver kings)L T Malone,supra;Robe) is Fiq Company, supra 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining:All truckdrivers, helpers,warehousemen,and general plant employees at theEmployer's Cozad, Nebraska,plant, excluding all cuttermen and load-ermen,office and clerical employees,professional employees,guards,and supervisors as definedin the Act.5.Cuttermen are employed approximately 6 months of a year inharvesting alfalfa, as described above.Generally,they are assignedto work in the Employer's plant during those months in which noharvesting can be done.The record does not disclose the exact divi-sion of their time between agricultural and nonagricultural work.On the other hand, loadermen are engaged on a year-round basis inloading operations and they are assigned to work in the Employer'splant on an intermittent basis, depending upon the state of the weather.Thus, because loadermen spend less than 50 percent of their time innonagricultural work,it is clearthat theyare not eligible to vote inthe election.However, it appears that some cuttermen may have sucha substantial interest in the election as to be the basis for permittingthem to vote therein. In accordance with usual Board policy, onlythose cuttermen who were assigned to work in the Employer's plantduring at least half of the number of weeks inwhich theyworked in1950 shall be eligible to vote."[Text of Direction of Election omitted from publication in thisvolume.]8WCAU, Inc.,93 NLRB 1003;Libby McNeill & Libby,90 NLRB 279;Delaware Broad-casting Company,82 NLRB 727.LIBERTYCORK CO., INC.,andUNITED RUBBER, CORK,LINOLEUM&PLASTIC WORKERS OF AMERICA, CIO, PETITIONER.CaseNo.4-RC-1159.September24,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harold X. Summers, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1The petition and other formal paperswere amended atthe hearingto show thecorrectname of theEmployer.96 NLRB No. 53.